PER CURIAM.
Tucson W. Jones and Yvonne C. Jones appeal the district court’s order granting summary judgment for Defendant in this Title VII action alleging race discrimination in employment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Jones v. Southcorr, LLC, No. CA-03-499-1 (M.D.N.C. filed July 8, 2004; entered July 9, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED